Citation Nr: 0803628	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran was a member of the U.S. Army Reserve from 
January 1981 to January 1987 and served on active duty for 
training from June 1981 to August 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for post-traumatic stress disorder (PTSD).  

The veteran testified before the Board sitting at the RO in 
January 2005.  A transcript of the hearing is associated with 
the claims file. 

In March 2007, the Board remanded the claim for further 
development, and it is now before the Board for adjudication. 


FINDINGS OF FACT

1.  The veteran participated in the Senior Reserve Officers' 
Training Corps (ROTC) program while in college from 1981 to 
1983 including a period of summer training in 1982.  The 
training was not active duty for training.  

2.  The veteran's PTSD manifested many years after service is 
not related to any aspect of service; there is no credible 
supporting evidence that the claimed in-service assault 
actually occurred.  


CONCLUSION OF LAW

The criteria for service connection for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002), 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in February 2004, January 
2005, April 2007, and August 2007 to the veteran, which 
informed her of the information and evidence required to 
substantiate the claim and which also informed her of the 
information and evidence VA was to provide and which the 
veteran was to provide.  While the letter did not explicitly 
ask that the appellant provide any evidence in her possession 
that pertains to the claim, she was advised of the types of 
evidence that could substantiate her claim and to ensure that 
VA received any evidence that would support the claim.  
Logically, this would include any evidence in her possession.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Accordingly, VA is to notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the veteran was provided with 
this notice in April 2007, which is after the date of the 
unfavorable Board decision.  

However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
notes that the Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any action 
or decision, only finding that appellants are entitled to a 
content-complying notice.  Thus, the timing of the notice 
does not nullify the rating action upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-decision notice because she was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  Moreover, 
after the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to her in 
August 2007.  Furthermore, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for PTSD, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.  Based on the notices provided and the 
veteran's responses and contentions, it is found that she is 
reasonably expected to understand what is needed in this 
case.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  A medical examination 
is not necessary to decide the claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in several U.S. Army Reserve units 
including initial active duty for training in 1981.  The 
veteran was assigned as an officer trainee in the 
Simultaneous Membership Program that included concurrent 
participation in the Senior Reserve Officers' Training 
Program from August 1981 to November 1983.  The veteran 
contends that she has post-traumatic stress disorder (PTSD) 
as a consequence of a sexual assault by a platoon sergeant 
while on active duty for training as a Reserve Officers 
Training Corps cadet at Fort Riley, Kansas, in the summer of 
1982.  

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  
The term "active military, naval, or air service" includes 
any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101 (24).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a problem of proof of the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  
38 C.F.R. § 3.304(f).

In a January 2004 PTSD questionnaire, the veteran stated that 
she was sexually assaulted by her platoon sergeant during 
ROTC training in the summer of 1982.   She stated that she 
was unable to recall his name or the date of the assault.  
She also stated that she did not tell anyone else about the 
assault until January 2004.  

Service medical records are silent for any symptoms, 
examination, or treatment for a mental disorder or for any 
physical injuries.  There is no record of any treatment in 
the summer of 1982.  
   
Service personnel records do not explicitly show that the 
veteran participated in ROTC summer training in 1982.  
However, the records showed that the veteran was enrolled in 
the program which was administered by a military command at 
Fort Riley, Kansas.  In May 1983, the veteran was selected 
for early commissioning, implying that she successfully 
completed the college classes and summer training.  The 
veteran was not commissioned at that time for failure to meet 
physical requirements, and the early commission authority was 
revoked in July 1983.  Therefore, the Board concludes that 
there is sufficient evidence that the veteran did perform 
summer training in 1982 and that it likely was conducted at 
Fort Riley, Kansas.  

Currently, active duty for training includes duty performed 
by a member of a Senior Reserve Officers' Training Corps 
program when ordered to such duty under 
10 U.S.C.A. §§ 2101 et. seq. 38 U.S.C.A. § 101 (22) (D). 
38 C.F.R. § 3.6 (c) (4).   However, this provision became 
effective on October 1, 1983 for disabilities resulting from 
diseases or injuries incurred before October 1, 1982.  
38 C.F.R. § 3.6 (c) (4); see 48 Fed. Reg. 21595-02 (May 13, 
1983), 48 Fed. Reg. 41160-02 (Sep. 14, 1983, 49 Fed Reg. 
47002 (Nov. 30, 1984).  In this case, the veteran contends 
that she was sexually assaulted on an unspecified date in 
June through early August 1982.  Regrettably, the summer 
training in 1982 is not classified as active duty for 
training.  

From August 1993 to August 1995, the veteran participated in 
a VA group counseling program for spouses of veterans with 
PTSD.  A VA counselor noted that the veteran experienced 
marital stress and discord related to her husband's disorder.  
There is no record of any report by the veteran of sexual 
assault or symptoms or diagnosis of a mental disorder.  

In January 2004, the VA counselor at a Veteran's Center 
conducted an initial intake interview with the veteran.  The 
counselor noted the veteran's report of a sexual assault 
during ROTC training in the summer of 1982 and that she did 
not report it to anyone at the time for fear of being 
discharged from the program.  The veteran reported nightmares 
and flashbacks related to the assault and that she had 
experienced difficulty with relationships including the 
dissolution of three marriages.  The veteran reported that 
after the assault, her college grades dropped.  She left 
school in the fall semester of 1982 and got married only to 
have the marriage end after 15 months.  The veteran also 
reported that she developed a problem with overeating and was 
denied an early Army officer commission because she was two 
to five pounds overweight.  In April 2004, a private 
psychiatrist noted the same history and symptoms and 
diagnosed provisional PTSD and depression.  The 
psychiatrist's clinical report was a pre-printed form 
consisting primarily of checked boxes.  The psychiatrist 
prescribed anti-depressive medication and recommended 
therapy.  There are no further records of treatment from this 
provider in the file; however, the veteran received 
individual counseling at the Vets Center on six additional 
occasions through April 2005. 

In a January 2005 Board hearing, the veteran stated that she 
was assaulted by her platoon sergeant during ROTC summer 
training at Fort Riley, Kansas, in June or July 1982.  She 
was unable to remember the date or name of the sergeant.  She 
again stated that she did not report the assault to anyone.  
She stated that she was an A and B student at college prior 
to summer training.  After the assault, her grades dropped to 
C and D, and she withdrew from college.  The veteran stated 
that she had submitted a copy of her college transcript, but 
no transcript is in the file.  Also after the assault, she 
experienced problems with self-esteem and gained weight that 
ultimately prevented her from receiving a commission.  

In a June 2005 letter, the veteran stated that she requested 
her college ROTC records, class photo with the platoon 
sergeant, and additional military records of her 
participation in summer training in 1982 but had not received 
any additional evidence.  In March 2007, the Board remanded 
the claim for further development including college 
transcripts and any other evidence from the veteran regarding 
a change in behavior after the assault.  In April 2007, VA 
requested any additional evidence, but none has been 
received.  

The Board concludes that service connection for PTSD is not 
warranted because the ROTC summer training in 1982 was not 
active duty for training and because there is no competent 
lay or medical evidence to corroborate that a sexual assault 
in service actually occurred.  The veteran stated that she 
told no one of the assault and there is no record of any 
medical treatment for physical injuries in 1982 or mental 
health symptoms at any time in service.  As the veteran did 
not report the assault, a search of records from the base, 
training center, or ROTC administration would be 
unproductive.  Likewise, the veteran has not identified any 
individuals or non-service agencies that would have relevant 
evidence prior to January 2004.  Absent any official records, 
the Board must examine the record for behavioral changes 
indicative of a sexual assault.  

The veteran has not submitted a transcript of college grades.  
As previously noted, the veteran received orders authorizing 
an early commission as an officer in May 1983.  This 
indicated that the veteran successfully completed all the 
Army requirements for commissioning including summer training 
and a year of college classes following the reported assault.  
The veteran's early commissioning was suspended for one month 
to allow her to meet body weight standards but was ultimately 
revoked for failure to do so.  The Board notes that service 
medical records showed that she was above her allowed maximum 
weight on enlistment in January 1981 and in June 1981 as well 
as after the reported assault in November and December 1983.  
In a December 1983 Army letter, a commander noted that the 
veteran continued to be classified as an officer cadet up to 
November 1983 when she withdrew from college.  She was 
removed from the ROTC and Simultaneous Membership Program and 
returned to enlisted status.    

The veteran participated in annual reserve training for two 
weeks in August 1983.  Service personnel records showed that 
the veteran received several letters of instruction from her 
Reserve unit commander regarding unexcused absences from 
inactive duty training.  In a letter received by the Army in 
May 1984, the veteran stated that she had previously sent 
letters explaining an absence.  She also stated that she was 
overweight when she enlisted, would always likely be so, and 
requested that she be terminated from the Army Reserve.  In 
May 1985, the veteran was transferred to a different unit.  
In a July 1986 performance report, an officer stated that the 
veteran had successfully completed a six month course for 
qualification as an administration specialist.  The officer 
noted that the veteran led the class while helping others and 
had superior potential for further development as a leader.  
The veteran received an honorable discharge at the completion 
of her obligated service in January 1987.  

In an August 1993 questionnaire submitted to the Veteran's 
Center counselor, the veteran stated that she graduated from 
college in 1988, worked part-time as a substitute teacher, 
and raised two children.  

The Board concludes that there is no evidence of a 
significant change in behavior to support the occurrence of a 
sexual assault in the summer of 1982.  Records showed that 
the veteran successfully completed a year of college and met 
all requirements for early commissioning except for body 
weight, a problem that she acknowledged to have existed since 
enlistment in 1981.  The Board notes that the veteran had one 
month to lose two to five pounds but failed to do so.  
Nevertheless, she remained qualified for commissioning until 
she withdrew from school in November 1983, over 16 months 
following the reported assault.  The reason for withdrawal is 
not clear because no transcripts have been received.  The 
veteran failed to attend many weekend reserve training 
sessions in 1983 and 1984, but she was transferred to another 
unit at her own request, referring only to an issue of body 
weight.  Her performance at a school later in her service was 
above average.  

In VA counseling in 1993 through 1995, the veteran indicated 
that she had difficulty dealing with her husband's disorder 
but did not indicate any symptoms or experiences relating to 
an assault or changes in her own behavior in service.  

The weight of the credible evidence demonstrates that the 
veteran has PTSD but that the disorder first manifested many 
years after service and is not related to her active service 
because there is no evidence or indications that the claimed 
assault actually occurred.  Furthermore, the claimed assault 
was not during a period classified as active duty for 
training.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

 
ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
MARIAN C. MCBRINE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


